Exhibit 99.1 101 Main St. P.O. Box 1628 Lafayette, IN 47902 (765) 742-1064 www.LSBANK.com lsbmail@LSBANK.com FOR IMMEDIATE RELEASE For further information contact: March 7, 2014 Randolph F. Williams President/CEO (765) 742-1064 Fax: (765) 429-5932 LSB Financial Corp. Announces Year-end and Fourth Quarter Results Lafayette, IN - LSB Financial Corp. (NASDAQ:LSBI), the parent company of Lafayette Savings Bank, FSB, today reported net income for 2013 of $2.5 million or $1.62 per share, compared to net income of $2.7 million or $1.70 per share for 2012.For the fourth quarter, net income was $518,000 or $0.33 per share in 2013 compared to $676,000 or $0.43 per share for the same period in 2012.The decrease in income in 2013 was primarily due to a $1.1 million or 8.7% decrease in net interest income and a $1.2 million or 46% decrease in gain on sale of loans.This was partially offset by a $1.5 million decrease in the provision for loan losses resulting from the continued improvement in asset quality. LSB President and CEO, Randolph F. Williams, stated, “We continued to focus on improving credit quality during the year.A major improvement was the 61% decrease in non-performing assets from $6.7 million at December 31, 2012 to $2.6 million at December 31, 2013, which resulted in a ratio of non-performing assets to total assets of 0.70% at December 31, 2013 compared to 1.84% in 2012.At December 31, 2013, our allowance for loan losses was $6.3 million or 2.4 times the level of non-performing loans.We believe our improved credit quality positions us well to compete as the economy recovers.” Mr. Williams continued, “The core profitability of the bank remains strong.Our net interest margin ended the year at 3.36%, down from 3.87% at the end of 2012.As a community bank we generate our earnings primarily by gathering deposits and making loans so this is an important number for us. The net interest margins we are seeing now are back in the range we were accustomed to before the recession.Our 81% loan-to-deposit ratio is further evidence that we consider ourselves first and foremost a community bank.Our balance sheet shows our success in attracting and maintaining local deposits.Our core deposits increased by $17.4 million in 2013 while we repaid $5.0 million of FHLB advances. We continue to deleverage, reducing loans by $26.3 million which, along with our strong earnings, was a factor in increasing our capital ratio from 10.7% to 11.1% at the end of 2013.” For the third consecutive year we are proud to have been named to the Indianapolis Business Journal’s top 25 performing Indiana stocks. The closing price of LSB stock on March 6, 2014 was $28.76 per share as reported by the Nasdaq Global Market. LSB FINANCIAL CORP. SELECTED CONSOLIDATED FINANCIAL INFORMATION (Dollars in thousands except share and per share amounts) Selected balance sheet data: December 31, 2013 December 31, 2012 Cash and due from banks $ $ Short-term investments Interest bearing time deposits Securities available-for-sale Loans held for sale Net portfolio loans Allowance for loan losses Premises and equipment, net Federal Home Loan Bank stock, at cost Bank-owned life insurance Other assets Total assets Deposits Federal Home Loan Bank advances Other liabilities Total liabilities Stockholders’ equity Book value per share $ $ Equity / assets % % Total shares outstanding Deposit data: Core deposits Time deposits Wholesale deposits (included in Time deposits) FHLB Advances Asset quality data: Non-accruing loans $ $ Loans past due 90 days still on accrual Other real estate / assets owned 18 Total non-performing assets Non-performing assets / total assets % % Allowance for loan losses / non-performing loans % % Allowance for loan losses / non-performing assets % % Allowance for loan losses / total loans % % Loans charged off $ $ Recoveries on loans previously charged off Three months ended December 31, Year ended December 31, Selected operating data: Total interest income $ Total interest expense Net interest income Provision for loan losses Net interest income after provision Non-interest income: Deposit account service charges Gain on sale of mortgage loans Gain(loss) on sale OREO ) 18 ) ) Other non-interest income Total non-interest income Non-interest expense: Salaries and benefits Occupancy and equipment, net Computer service Advertising FDIC Insurance Premium Other Total non-interest expense Income before income taxes Income tax expense Net income Weighted average number of diluted shares Diluted earnings per share $ Return on average equity % Return on average assets % Average earning assets $ Net interest margin % Efficiency ratio % % % %
